























HALLIBURTON COMPANY
BENEFIT RESTORATION PLAN
AS AMENDED AND RESTATED
EFFECTIVE DECEMBER 5, 2019












--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
Purpose of the Plan                                    2

ARTICLE II
Definitions                                            2

ARTICLE III
Administration of the Plan                                3

ARTICLE IV
Allocations Under the Plan, Participation in the Plan and Selection for
Awards        5

ARTICLE V
Non-Assignability of Awards                                6

ARTICLE VI
Vesting                                            6

ARTICLE VII
Distribution of Awards                                    6

ARTICLE VIII
Nature of Plan                                        7

ARTICLE IX
Funding of Obligation                                    7

ARTICLE X
Amendment or Termination of Plan                            8

ARTICLE XI
General Provisions                                    8

ARTICLE XII
Effective Date                                        9

APPENDIX A GRANDFATHERED PLAN                             10
ARTICLE IV      Allocations Under the Plan, Participation in the Plan and
Selection for Awards     10
ARTICLE VII Distribution of Awards                                 11








2



--------------------------------------------------------------------------------






HALLIBURTON COMPANY
BENEFIT RESTORATION PLAN
WHEREAS, Halliburton Company (the “Company”) adopted and maintains the
Halliburton Company Benefit Restoration Plan, as most recently amended and
restated effective January 1, 2008 (the “Plan”), for the benefit of its
employees and the employees of its subsidiaries to aid such employees in making
more adequate provision for their retirement; and
WHEREAS, the Company desires to update the Plan and continue to provide
participants with an opportunity to participate in the Plan, consistent with the
provisions of Section 409A of the Internal Revenue Code, as amended; and
WHEREAS, the Company desires to continue to preserve the material terms of the
Plan as in effect on December 31, 2004 (the “Grandfathered Plan”) in order that
the Grandfathered Plan qualify as a grandfathered plan for purposes of Section
409A of the Internal Revenue Code, as amended; and
WHEREAS, certain provisions applicable solely to the Grandfathered Plan are
preserved in Appendix A, for purposes of determining the terms applicable to
amounts under the Grandfathered Plan, which provisions shall be substituted for
the corresponding provisions contained herein.
NOW THEREFORE, the Plan is hereby amended and restated to read as follows,
effective as of December 5, 2019:






























1



--------------------------------------------------------------------------------







ARTICLE I


Purpose of the Plan


The purpose of the Halliburton Company Benefit Restoration Plan is to provide a
vehicle to restore qualified plan benefits which are reduced as a result of
limitations on contributions imposed under the Internal Revenue Code or due to
participation in other company sponsored plans.
ARTICLE II


Definitions


Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.
A.Account: An individual account for each Participant on the books of such
Participant's Employer to which is credited amounts allocated for the benefit of
such Participant pursuant to the provisions of Article IV, Paragraph (A),
amounts transferred to the Plan from other deferred compensation plans, and
interest credited pursuant to the provisions of Article IV, Paragraph (C).
  
B.Administrative Committee: The administrative committee appointed by the
Compensation Committee to administer the Plan.


C.Allocation Year: The calendar year for which an allocation is made to a
Participant's Account pursuant to Article IV.


D.Board: The Board of Directors of the Company.


E.Code: The Internal Revenue Code of 1986, as amended.


F.Compensation Committee: The Compensation Committee of the Board.


G.Company: Halliburton Company.


H.Employee: Any employee of an Employer. The term does not include independent
contractors or persons who are retained by an Employer as consultants only.


I.Employer: The Company and any Subsidiary designated as an Employer in
accordance with the provisions of Article III of the Plan.


J.ERISA: The Employee Retirement Income Security Act of 1974, as amended.


K.Grandfathered Plan: The Halliburton Company Benefit Restoration Plan as in
effect on December 31, 2004, the material terms of which have not been
materially modified (within the meaning of Section 409A) after October 3, 2004,
and are preserved and continued in the Plan as reflected in Appendix A.


2



--------------------------------------------------------------------------------





L.Grandfathered Plan Account: An individual account for each Participant on the
books of such Participant’s Employer to which is credited amounts allocated
prior to January 1, 2005 for the benefit of such Participant pursuant to the
provisions of Article IV of Appendix A.


M.Participant: An Employee whose compensation from the Employers for an
Allocation Year is in excess of the limit set forth in Section 401(a)(17) of the
Code for such Allocation Year or who has made elective deferrals for such
Allocation Year under the Halliburton Elective Deferral Plan. The foregoing
notwithstanding, an Employee whose employment with an Employer is terminated
prior to the last day of an Allocation Year for any reason other than death,
disability or retirement in accordance with the terms of his or her Employer’s
retirement policy shall not be eligible to participate in the Plan for such
Allocation Year and, accordingly, such Employee’s Account shall not be credited
with any allocation under Article IV, Paragraph (A) for such Allocation Year.


N.Plan: The Halliburton Company Benefit Restoration Plan, as amended from time
to time.


O.Section 409A: Section 409A of the Code and applicable Treasury authorities.


P.Subsidiary: At any given time, a company (whether a corporation, partnership,
limited liability company or other form of entity) in which the Company or any
other of its Subsidiaries or both owns, directly or indirectly, an aggregate
equity interest of 80% or more.


Q.Termination of Service: “Separation from service”, as defined in Treasury
Regulation 1.409A-1(h), with an Employer for any reason other than a transfer
between Employers.


R.Trust: Any trust created pursuant to the provisions of Article IX.


S.Trust Agreement: The agreement establishing the Trust.


T.Trustee: The trustee of the Trust.


U.Trust Fund: Assets under the Trust as may exist from time to time.


ARTICLE III


Administration of the Plan


A.The Compensation Committee shall appoint an Administrative Committee to
administer, construe and interpret the Plan. Such Administrative Committee, or
such successor Administrative Committee as may be duly appointed by the
Compensation Committee, shall serve at the pleasure of the Compensation
Committee. Decisions of the Administrative Committee, with respect to any matter
involving the Plan, shall be final and binding on the Company, its shareholders,
each Employer and all officers and other executives of the Employers. For
purposes of ERISA, the Administrative Committee shall be the Plan
"administrator" and shall be the "named fiduciary" with respect to the general
administration of the Plan.












3



--------------------------------------------------------------------------------





B.The Administrative Committee shall maintain complete and accurate records
pertaining to the Plan, including but not limited to Participants' Accounts,
amounts transferred to the Trust, reports from the Trustee and all other records
which shall be necessary or desirable in the proper administration of the Plan.
The Administrative Committee shall furnish the Trustee such information as is
required to be furnished by the Administrative Committee or the Company pursuant
to the Trust Agreement.


C.The Company (the "Indemnifying Party") hereby agrees to indemnify and hold
harmless the members of the Administrative Committee (the "Indemnified Parties")
against any losses, claims, damages or liabilities to which any of the
Indemnified Parties may become subject to the extent that such losses, claims,
damages or liabilities or actions in respect thereof arise out of or are based
upon any act or omission of the Indemnified Party in connection with the
administration of this Plan (including any act or omission of such Indemnified
Party constituting negligence, but excluding any act or omission of such
Indemnified Party constituting gross negligence or willful misconduct), and will
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by him or her in connection with investigating or defending against any
such loss, claim, damage, liability or action.


D.Promptly after receipt by the Indemnified Party under the preceding paragraph
of notice of the commencement of any action or proceeding with respect to any
loss, claim, damage or liability against which the Indemnified Party believes he
or she is indemnified under the preceding paragraph, the Indemnified Party
shall, if a claim with respect thereto is to be made against the Indemnifying
Party under such paragraph, notify the Indemnifying Party in writing of the
commencement thereof; provided, however, that the omission so to notify the
Indemnifying Party shall not relieve it from any liability which it may have to
the Indemnified Party to the extent the Indemnifying Party is not prejudiced by
such omission. If any such action or proceeding shall be brought against the
Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party under the preceding paragraph for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation or reasonable expenses of
actions taken at the written request of the Indemnifying Party. The Indemnifying
Party shall not be liable for any compromise or settlement of any such action or
proceeding effected without its consent, which consent will not be unreasonably
withheld.


E.The Administrative Committee may designate any Subsidiary as an Employer by
written instrument delivered to the Secretary of the Company and the designated
Employer. Such written instrument shall specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan which apply to the designated Employer only and shall
become, as to such designated Employer and its employees, a part of the Plan.
Each designated Employer shall be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all amendments thereto upon its submission of information to the Administrative
Committee required by the terms of or with respect to the Plan; provided,
however, that the terms of the Plan may be modified so as to increase the
obligations of an Employer only with the consent of such Employer, which consent
shall be conclusively presumed to have been given by such Employer upon its
submission of any information to the Administrative Committee required by the
terms of or with respect to the Plan. Except as modified by the Administrative
Committee in its written instrument, the provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer which employs the particular
Participant, if not paid from the Trust Fund.




4



--------------------------------------------------------------------------------





F.No member of the Administrative Committee shall have any right to vote or
decide upon any matter relating solely to himself or herself under the Plan or
to vote in any case in which his or her individual right to claim any benefit
under the Plan is particularly involved. In any case in which an Administrative
Committee member is so disqualified to act and the remaining members cannot
agree, the Compensation Committee shall appoint a temporary substitute member to
exercise all the powers of the disqualified member concerning the matter in
which he or she is disqualified.


ARTICLE IV


Allocations Under the Plan,
Participation in the Plan and Selection for Awards


A.The Administrative Committee shall determine for each Allocation Year which
Participants' allocations of Employer contributions (other than matching
contributions) under qualified defined contribution plans sponsored by the
Employers have been reduced for such Allocation Year by reason of the
application of Section 401(a)(17) or Section 415 of the Code, or any combination
of such Sections, or by reason of elective deferrals under the Halliburton
Elective Deferral Plan, and shall allocate to the credit of each such
Participant under the Plan an amount equal to the amount of such reductions
applicable to such Participant. In addition, the Administrative Committee shall
allocate to the credit of each Participant under the Plan the amount of Employer
matching contributions that would have been allocated to such Participant’s
account under Employer’s qualified defined contribution plan with respect to (i)
the amount of such Participant's compensation (as such term is defined in
Employer’s qualified defined contribution plan) deferred under the Halliburton
Elective Deferral Plan for such Allocation Year and (ii) the amount of such
compensation not so deferred that is in excess of the compensation limit under
Section 401(a)(17) of the Code for such Allocation Year.


B.Allocations to Participants under the Plan shall be made by crediting their
respective Account on the books of their Employers as of the last day of the
Allocation Year. Accounts of Participants shall also be credited with interest
as of the last day of each Allocation Year, at the rate set forth in Paragraph
(C) below. Prior to Termination of Service, the annual interest shall accumulate
as a part of the Account balance. After Termination of Service, the annual
interest for such Allocation Year shall be paid as more particularly set forth
hereinafter in Article VII.


C.Interest shall accrue monthly at 120% of the long-term applicable federal rate
under Section 1274(d) of the Code for such month; provided, however, that the
interest credited with respect to such amounts shall not exceed the equivalent
of 10% per annum and shall not be less than the equivalent of 6% per annum.


D.A Participant may make a written election, in the form as approved by the
Administrative Committee, as to the form of payment of allocations to the
Participant’s Account pursuant to Paragraph (A) above that may be made in a
future Allocation Year. Such election shall be irrevocable as of December 31 of
the year immediately prior to the future Allocation Year. If a Participant fails
to make a timely election as provided under this Paragraph (D), such
Participant’s Account for the applicable Allocation Year shall be paid in the
form of a lump sum.


E.A Participant may subsequently change a prior election, whether made
affirmatively or by default, under Article IV, Paragraph (D) to change the form
of payment (a “Subsequent Election”) for any Allocation Year after 2004 provided
that (i) the Subsequent Election shall not become effective until the date that
is 12 months after the date the Subsequent Election is made, (ii) the earliest
payment commencement date elected in the Subsequent Election must be 5 years or
more after the date the payment is scheduled to


5



--------------------------------------------------------------------------------





be made, except for a distribution event due to the Participant’s death, and
(iii) the Subsequent Election must be made at least 12 months before the date
the payment is scheduled to be made or commence. A Subsequent Election shall be
made in the form as approved by the Administrative Committee.


ARTICLE V


Non-Assignability of Awards


No benefit under this Plan may be sold, assigned, pledged, exchanged,
hypothecated, encumbered, disposed of, or otherwise transferred, except by will
or the laws of descent and distribution or pursuant to a “qualified domestic
relations order” as defined by the Code or Title I of ERISA or similar order.
Attempts to transfer or assign by a Participant (other than in accordance with
the preceding sentence) shall, in the sole discretion of the Compensation
Committee after consideration of such facts as it deems pertinent, be grounds
for terminating any rights of such Participant to any awards allocated to but
not previously paid to such Participant.
ARTICLE VI


Vesting


All amounts credited to a Participant’s Account shall be fully vested and not
subject to forfeiture for any reason except as provided in Article V.
ARTICLE VII


Distribution of Awards


A.Upon Termination of Service of a Participant the Administrative Committee (i)
shall certify to the Trustee or the treasurer of the Employer, as applicable,
the amount credited to the Participant's Account on the books of each Employer
for which the Participant was employed at a time when he or she earned an award
hereunder, and (ii) shall determine whether the payment of the amount credited
to the Participant's Account under the Plan is to be paid directly by the
applicable Employer, from the Trust Fund, if any, or by a combination of such
sources (except to the extent the provisions of the Trust Agreement if any,
specify payment from the Trust Fund). Any amount payable under this Paragraph
(A) shall be paid in the form pursuant to the Participant’s election under
Article IV, Paragraph (D) or Article IV, Paragraph (E), as applicable; provided,
however, that (i) in the absence of any such valid election, any amount payable
under this Paragraph (A) shall be paid in a lump sum within sixty (60) days
after Termination of Service and (ii) if the amount credited to the
Participant’s Account upon Termination of Service is less than $100,000, the
Participant’s Account shall always be paid in a single lump sum payment.
Notwithstanding the foregoing, in the case of a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, any payments payable as a
result of the Employee’s Termination of Service (other than death) shall be
payable on the first to occur of (i) the date that is six months after the
Employee’s Termination of Service, (ii) the date of the Employee’s death, or
(iii) the date that otherwise complies with the requirements of Section 409A.


B.The Trustee or the treasurer of the Employer, as applicable, shall make
payments of awards in the manner designated, subject to all of the other terms
and conditions of this Plan and the Trust Agreement, if any. This Plan shall be
deemed to authorize the payment of all or any portion of a Participant’s award
from the Trust Fund, to the extent such payment is required by the provisions of
the Trust Agreement, if any.




6



--------------------------------------------------------------------------------





C.Interest on any payment to be paid to a specified employee under Paragraph (B)
above that is delayed because of Section 409A shall be paid with the final
payment.


D.Each Participant may, from time to time and in the form as approved by the
Administrative Committee, name a beneficiary to whom any amounts payable to the
Participant under the Plan due to the Participant’s death will be paid. If a
Participant shall die while in the service of an Employer, or after Termination
of Service and prior to the time when all amounts payable to him or her under
the Plan have been paid to such Participant, any remaining amounts payable to
the Participant hereunder shall be payable to the beneficiary; provided,
however, that if no beneficiary designation is on file at the time of death or
such designation is not effective for any reason as determined by the
Administrative Committee, then the beneficiary or beneficiaries to receive such
benefit shall be (1) if the Participant leaves a surviving spouse, the surviving
spouse or (2) if the Participant leaves no surviving spouse, such Participant’s
estate, or if there is no administration of the estate, to the Participant’s
heirs at law. The Administrative Committee shall cause the Trustee or the
treasurer of the Employer, as applicable, to pay to the beneficiary or
beneficiaries of the Participant all of the benefits then standing to his or her
credit in a lump sum.


E.If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments, provided such distribution is in compliance with the requirements
of Section 409A.


ARTICLE VIII


Nature of Plan


This Plan constitutes a mere promise by the Employers to make benefit payments
in the future and Participants have the status of general unsecured creditors of
the Employers. Further, the adoption of this Plan and any setting aside of
amounts by the Employers with which to discharge their obligations hereunder
shall not be deemed to create a trust; legal and equitable title to any funds so
set aside shall remain in the Employers, and any recipient of benefits hereunder
shall have no security or other interest in such funds. Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Employers, present and future. This provision shall not require the Employers to
set aside any funds, but the Employers may set aside such funds if they choose
to do so.
ARTICLE IX


Funding of Obligation


Article VIII above to the contrary notwithstanding, the Employers may fund all
or part of their obligations hereunder by transferring assets to a domestic
trust if the provisions of the trust agreement creating the Trust require the
use of the Trust’s assets to satisfy claims of an Employer’s general unsecured
creditors in the event of such Employer’s insolvency and provide that no
Participant shall at any time have a prior claim to such assets. Any transfers
of assets to a trust may be made by each Employer individually or by the Company
on behalf of all Employers. The assets of the Trust shall not be deemed to be
assets of this Plan.






7



--------------------------------------------------------------------------------





ARTICLE X


Amendment or Termination of Plan


The Board shall have the power and right from time to time to modify, amend,
supplement, suspend or terminate the Plan as it applies to each Employer,
provided that no such change in the Plan may deprive a Participant of the
amounts allocated to his or her Account or be retroactive in effect to the
prejudice of any Participant and the interest rate applicable to amounts
credited to Participants’ Accounts for periods subsequent to Termination of
Service shall not be reduced below 6% per annum. Any such modification,
amendment, supplement suspension or termination shall be in writing.
ARTICLE XI


General Provisions


A.No Participant shall have any preference over the general creditors of an
Employer in the event of such Employer’s insolvency.


B.Nothing contained herein shall be construed to give any person the right to be
retained in the employ of an Employer or to interfere with the right of an
Employer to terminate the employment of any person at any time.


C.If the Administrative Committee receives evidence satisfactory to it that any
person entitled to receive a payment hereunder is, at the time the benefit is
payable, physically, mentally or legally incompetent to receive such payment and
to give a valid receipt therefor, and that an individual or institution is then
maintaining or has custody of such person and that no guardian, committee or
other representative of the estate of such person has been duly appointed, the
Administrative Committee may direct that such payment thereof be paid to such
individual or institution maintaining or having custody of such person, and the
receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.


D.All deferrals and payments provided for hereunder shall be subject to
applicable withholding and other deductions as shall be required of the Employer
under any applicable local, state or federal law. Payments to be made hereunder
may, at the written request of the Participant, be made to a bank account
designated by such Participant, provided that deposits to the credit of such
Participant in any bank or trust company shall be deemed payment into his or her
hands.


E.Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.


F.THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.


G.It is intended that the provisions of this Plan satisfy the requirements of
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable. Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Section 409A.




8



--------------------------------------------------------------------------------







ARTICLE XII


Effective Date


This amended and restated Plan shall be effective on December 5, 2019 and shall
continue in force during subsequent years unless amended or revoked by action of
the Board.
HALLIBURTON COMPANY




By: /s/ Jeffrey A. Miller    
Jeffrey A. Miller
Chairman of the Board, President and
Chief Executive Officer






9



--------------------------------------------------------------------------------





APPENDIX A


GRANDFATHERED PLAN


The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Participants on or before December 31, 2004. This
Appendix A preserves the material terms of the Grandfathered Plan as in effect
on December 31, 2004, and is intended to satisfy the requirements of Section
409A as to grandfathered amounts. The provisions of this Appendix A shall apply
to, and be effective only with respect to, the deferral of earned and vested
amounts under the Grandfathered Plan before January 1, 2005, and the amounts
earned on such deferrals credited at any time. The Plan provides for separate
accounting of such amounts deferred, earned, and vested before January 1, 2005,
and the interest credited thereon.
No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Plan in effect prior to such amendment unless
otherwise specifically set forth therein. Pursuant to Section 1.409A-6(a)(4) of
the Treasury Regulations, a modification is material “if a benefit or right
existing as of October 3, 2004 is materially enhanced or a new material benefit
or right is added.”
The provisions of the Plan applicable to the Grandfathered Plan Accounts shall
be administered in a manner consistent with the Grandfathered Plan and Appendix
A. Wherever the Plan has added, changed, or otherwise altered any terms of the
Grandfathered Plan that were in effect on December 31, 2004, in a manner that
would constitute a material modification, as described above, such changes will
be disregarded in the administration of the Grandfathered Plan Accounts herein.
APPLICABLE GRANDFATHERED PLAN TERMS
With respect to amounts deferred prior to January 1, 2005, and the interest on
such amounts credited at any time, the following definitions and Articles in
this Appendix A shall be substituted for the corresponding definitions and
Articles of the Plan:
Termination of Service: Severance from employment with an Employer for any
reason other than a transfer between Employers.


ARTICLE IV


Allocations Under the Plan,
Participation in the Plan and Selection for Awards


(A)    There shall be no further allocations to any Participant under the
Grandfathered Plan.
(B)    Interest shall be credited as follows effective January 1, 2010:
(1)With respect to amounts allocated to Participants’ Grandfathered Plan
Accounts and payable as a result of a Participant’s Termination of Service prior
to January 1, 2010, interest shall be credited at the rate of 10% per annum; and
(2)With respect to amounts allocated to Participants’ Grandfathered Plan
Accounts and not described in Paragraph (B)(1) above, interest shall accrue
monthly at 120% of the long-term applicable federal rate under Section 1274(d)
of the Code for such month; provided, however, that the interest credited with
respect to such amounts shall not exceed the equivalent of 10% per annum and
shall not be less than the equivalent of 6% per annum; and further provided that
in no event shall


10



--------------------------------------------------------------------------------





the interest credited under this Paragraph (B)(2) exceed the amount of interest
that would have been credited under the terms of the Grandfathered Plan as in
effect on December 31, 2004.


ARTICLE VII


Distribution of Awards


(A)    Upon Termination of Service of a Participant the Administrative Committee
(i) shall certify to the Trustee or the treasurer of the Employer, as
applicable, the amount credited to the Participant's Account on the books of
each Employer for which the Participant was employed at a time when he or she
earned an award hereunder, (ii) shall determine whether the payment of the
amount credited to the Participant's Account under the Plan is to be paid
directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement if any, specify payment from the Trust Fund) and (iii) shall determine
and certify to the Trustee or the treasurer of the Employer, as applicable, the
method of payment of the amount credited to a Participant's Account, selected by
the Administrative Committee from among the following alternatives:
(1)
A single lump sum payment upon Termination of Service;

(2)
A payment of one-half of the Participant's balance upon Termination of Service,
with payment of the additional one-half to be made on or before the last day of
a period of one year following Termination; or;

(3)
Payment in monthly installments over a period not to exceed ten years with such
payments to commence upon Termination of Service.

The above notwithstanding, if the total vested amount credited to the
Participant's Grandfathered Plan Account upon Termination of Service is less
than $50,000, such amount shall always be paid in a single lump sum payment upon
Termination of Service.
(B)    The Trustee or the treasurer of the Employer, as applicable, shall make
payments of awards in the manner designated, subject to all of the other terms
and conditions of this Plan and the Trust Agreement if any. This Plan shall be
deemed to authorize the payment of all or any portion of a Participant’s award
from the Trust Fund, to the extent such payment is required by the provisions of
the Trust Agreement, if any.
(C)    Interest on the second half of a payment under Paragraph (A)(2) above
shall be paid with the final payment, while interest on payments under Paragraph
(A)(3) above may be paid at each year end or may be paid as a part of a level
monthly payment computed by the Administrative Committee through the use of such
methodologies as the Administrative Committee shall select from time to time for
such purpose.
(D)    Each Participant may, from time to time and in the form as approved by
the Administrative Committee, name a beneficiary to whom any amounts payable to
the Participant under the Plan due to the Participant’s death will be paid. If a
Participant shall die while in the service of an Employer, or after Termination
of Service and prior to the time when all amounts payable to him or her under
the Plan have been paid to such Participant, any remaining amounts payable to
the Participant hereunder shall be payable to the beneficiary; provided,
however, that if no beneficiary designation is on file at the time of death or
such designation is not effective for any reason as determined by the
Administrative Committee, then the beneficiary or beneficiaries to receive such
benefit shall be (1) if the Participant leaves a surviving spouse, the surviving
spouse or (2) if the Participant leaves no surviving spouse, such Participant’s
estate, or if there is no administration of the estate, to the Participant’s
heirs at law. The Administrative Committee shall cause


11



--------------------------------------------------------------------------------





the Trustee or the treasurer of the Employer, as applicable, to pay to the
beneficiary or beneficiaries of the Participant all of the benefits then
standing to his or her credit in a lump sum.
(E)    If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments.




12

